 


115 HR 5595 IH: National FFA Organization’s Federal Charter Amendments Act
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS2d Session 
H. R. 5595 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2018 
Mr. Thompson of Pennsylvania (for himself, Mr. Langevin, and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 36, United States Code, to update the Federal charter for Future Farmers of America. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National FFA Organization’s Federal Charter Amendments Act. (b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Sec. 2. Purposes of the corporation. 
Sec. 3. Membership. 
Sec. 4. Governing body. 
Sec. 5. National student officers and delegates. 
Sec. 6. Powers. 
Sec. 7. Restrictions. 
Sec. 8. Headquarters and principal office. 
Sec. 9. Service of process. 
Sec. 10. Distribution of assets in dissolution or final liquidation.  
2.Purposes of the corporationSection 70902 of title 36, United States Code, is amended to read as follows:  70902.PurposesThe purposes of the corporation are— 
(1)to be an integral component of instruction in agricultural, food, and natural resources education in the United States, including in public schools, by— (A)working with secondary schools to deliver comprehensive agricultural, food, and natural resources education programs; 
(B)providing hands-on classroom and laboratory instruction, work-based experiential learning, and leadership development;  (C)preparing students for successful entry into careers related to agriculture, food, and natural resources; and 
(D)connecting students to jobs and educational opportunities related to agriculture, food, and natural resources;  (2)to provide educational materials, conferences, events, and technical assistance to State and local agricultural, food, and natural resources education agencies; 
(3)to seek and promote inclusion and diversity in its membership, leadership, and staff to reflect the belief of the corporation in the value of all human beings; (4)to create, foster, and assist subordinate associations and chapters;  
(5)to build character and thereby develop competent and assertive leadership; (6)to increase awareness of the global and technological importance of agriculture, food, and natural resources and its contribution to well-being; 
(7)to promote careers related to agriculture, food, and natural resources; (8)to make available to subordinate associations, chapters, and members all official supplies, equipment, programs, and services of the corporation;  
(9)to cooperate with others, including State boards for career and technical education, in accomplishing these purposes; and (10)to engage in other activities, consistent with these purposes, determined by the governing body to be for the best interests of the corporation.. 
3.MembershipSection 70903 of title 36, United States Code, is amended— (1)in subsection (a), by striking are as provided in the bylaws and inserting are as provided in the constitution or bylaws of the corporation; and  
(2)in subsection (b), to read as follows:  (b)VotingThe voting rights of members are as provided in the constitution or bylaws of the corporation.. 
4.Governing body 
(a)Board of directorsSection 70904(a) of title 36, United States Code, is amended— (1)by striking paragraphs (2) and (3); 
(2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (1) the following:  
 
(2)The board consists of— (A)individuals who— 
(i)represent education or agriculture; and  (ii)are not employed by the corporation; and  
(B) 
(i)the Secretary of Education; or (ii)a designee of the Secretary who has experience with agricultural, food, and natural resources education, career and technical education, or the corporation. 
(3)The chair of the board is as provided in the constitution or bylaws of the corporation. (4)The board shall designate among the individuals of the board a national advisor.  
(5)The board shall designate among the individuals of the board described in paragraph (2)(A) an executive secretary and treasurer. (6)The number of directors, the term of office for the directors, and the method of selecting the directors (except ex officio directors) are as provided in the constitution or bylaws of the corporation. .  
(b)Governing committeeSection 70904(b) of title 36, United States Code, is amended to read as follows:   (b)Governing Committee (1)MembersThe board shall designate at least three members of the board of directors as a governing committee. The terms and method of selecting such committee members are as provided in the constitution or bylaws of the corporation, except that the board shall designate to such committee— 
(A)the chair of the board;  (B)the executive secretary; and 
(C)the treasurer.  (2)PowersWhen the board is not in session, the governing committee shall have the powers of the board subject to the board’s discretion and may authorize the seal of the corporation to be affixed to all papers that require it..   
5.National student officers and delegatesSection 70905 of title 36, United States Code, is amended— (1)in the heading, by striking, officers and inserting student officers and delegates;  
(2)in subsection (a), by striking The national officers and all that follows through the period at the end and inserting There shall be at least 6 national student officers of the corporation, including a student president, four student vice presidents (each representing regions as provided in the constitution or bylaws of the corporation), and a student secretary.; (3)in subsection (c)— 
(A)by striking national officers and inserting national student officers; and  (B)by striking , except that— and all that follows through the period at the end and inserting a period at the end; and   
(4)in subsection (d), by striking Each qualified delegate has one vote at the annual national convention and inserting The voting rights of delegates are as provided in the constitution or bylaws of the corporation.  6.PowersSection 70906 of title 36, United States Code, is amended— 
(1)in paragraph (8)— (A)by striking corporate funds and inserting the funds of the corporation; and 
(B)by striking students and young farmers and inserting subordinate associations and chapters and members;  (2)in paragraph (9), by striking publish a magazine and other publications and inserting produce publications, including electronic publications; and 
(3)in paragraph (10), by striking procure for and distribute and inserting make available.  7.RestrictionsSection 70908(d) of title 36, United States Code, is amended by striking the second sentence. 
8.Availability of personnel, services, and facilities of Department of EducationThe third sentence of section 70909 of title 36, United States Code, is amended by striking vocational and inserting career and technical.  9.Headquarters and principal officeSection 70910 of title 36, United States Code, is amended— 
(1)by striking  shall be in the District of Columbia. However, the and inserting are as provided in the constitution or bylaws of the corporation. The; and (2)by striking are not confined to the District of Columbia but. 
10.Service of processSection 70912(a) of title 36, United States Code, is amended— (1)in the heading, be striking District of Columbia and inserting Designated agent; 
(2)by striking in the District of Columbia; and (3)by striking the second sentence.  
11.Distribution of assets in dissolution or final liquidationSection 70914 of title 36, United States Code, is amended by striking vocational agriculture and inserting career and technical education.  